March 8, 1941.
We have painstakingly studied the record and briefs of counsel in this case, and have reached the conclusion that the decree of Honorable L.D. Lide, Judge of the Twelfth Circuit, dated September 17, 1940, correctly decided all issues of law and fact.
The said decree of Judge Lide will be reported as the opinion of this Court; and in so doing, the word "right," first word on line three of page 196 of the Transcript of Record,[2] will be changed to "outright," it clearly appearing that the use of the word "right" was a clerical error in the reporting of the decree.
All exception are overruled.
MR. CHIEF JUSTICE BONHAM, MESSRS. JUSTICES BAKER and FISHBURNE and MR. ACTING ASSOCIATE JUSTICE J. STROM THURMOND concur. *Page 474